Citation Nr: 1410789	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-46 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that denied service-connection for bilateral hearing loss.  

In December 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing.  The hearing transcript is of record.  

The Board notes that the Veteran submitted additional evidence in December 2013, consisting of hearing tests from Adventist Audiology.  There was no waiver of RO jurisdiction submitted by the Veteran.  Generally, the Board would remand the case to the RO to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).  However, in light of the favorable decision in this appeal, there is no prejudice to the Veteran and a remand for the RO's initial consideration of this evidence is not required.  Id.

A review of the Virtual VA paperless claims processing system reveals the Veteran's December 2013 Board hearing transcript.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the currently diagnosed bilateral hearing loss is related to military service.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam.  Service connection may also be granted for chronic disorders, such as hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377.  The Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The absence of evidence of hearing loss in service is not a bar to an award of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran claims his bilateral hearing loss began during service, where he was a generator mechanic and routinely exposed to noise trauma, without ear protection.  See Veteran's Statement in Support of Claim, April 2009; see also VA Audiological Examination, September 2009.  Post-service, the Veteran worked feeding wet veneer into a dryer feeder and operating a chipper.  Id.  Hearing protection was not required.  Id.  However, from 1991 to the present, the Veteran has run heavy equipment and trucks and his employer requires hearing protection.  Id.; see also Veteran's Hearing Transcript, pgs. 3, 5-6, December 2013.

The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in-service is conceded. 

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  The Veteran's September 1966 entrance examination noted his ears were normal and his audiogram showed bilateral hearing within normal limits, except for a reading of 50 dB at 4000 Hz in the right ear.  An April 1967 audiogram showed hearing was within normal limits bilaterally.  The Board points out that the Veteran's September 1966 and April 1967 audiograms are assumed to be reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, audiometric standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  A January 1968 audiogram showed hearing within normal limits.  Upon the Veteran's May 1969 separation examination, his ears were normal and his audiogram showed hearing within normal limits, with no upward shift of hearing thresholds shown when compared to his entrance examination.  
A September 2009 VA audiogram shows that the Veteran's bilateral hearing loss currently meets VA's disability requirements.  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence "is in relative equipoise," the law dictates that the Veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

The Veteran has consistently claimed that he experienced hearing loss during service and that this hearing loss has continued to the present.  See Veteran's Application for Compensation and/or Pension, April 2009; see also Veteran's Statement, February 2011; see also Veteran's Hearing Transcript, pgs. 4, 7-8, December 2013.  The Veteran's statements concerning noise exposure during service are credible as they are consistent with his service record and acoustic trauma in-service has been conceded.  The Veteran's lay statements of experiencing hearing loss since service must be accorded some weight, as they are competent, credible, and therefore persuasive regarding the onset and continuing symptomatology of his hearing loss since service.  See Walker v. Shinseki, 706 F.3d 1331 (Fed. Cir. 2013); Jandreau, 492 F.3d at 1377; see also Charles, 16 Vet. App. at 374.  The Board concludes that the Veteran's lay evidence provides a medically sound basis to attribute the current hearing loss to noise exposure in-service since sensorineural hearing loss is a chronic disability.  See Walker. 

The Board acknowledges that the record includes a negative nexus opinion from a VA examiner, which was based, in part, on the fact that the Veteran's hearing was within normal limits during service and upon discharge.  However, the VA examiner's opinion did not consider that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. at 160.  Additionally, when rendering the opinion, the VA examiner failed to consider the Veteran's conceded in-service exposure to acoustic trauma.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the VA examination has limited probative value.

The Board finds the evidence is in equipoise as to whether the Veteran's hearing loss is related to service.  The evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability; that he was exposed to acoustic trauma in service; and that he has experienced hearing loss since service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.  

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


